Citation Nr: 0005885	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  92-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and Mr. [redacted]


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1967 to June 1971.

This matter originally came before the Board of Veteran's 
Appeals (Board) on appeal from a September 1990 rating action 
in which, inter alia, the RO denied an evaluation in excess 
of 10 percent for an anxiety reaction (later recharacterized 
as PTSD).  The veteran timely appealed that determination to 
the Board.  

In September 1992, following appellate review, the Board 
remanded the issue of an increased rating for PTSD for 
further development, to include associating outstanding 
pertinent treatment records with the claims file, and having 
the veteran undergo contemporaneous psychiatric examination.  
In January 1996, the rating assigned for PTSD was increased 
to 30 percent.  However, inasmuch as a higher evaluation is 
available this condition, and the veteran is presumed to seek 
the maximum available benefit for a disability, the claim 
remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

On subsequent appellate review, in December 1996, the Board 
rendered final determinations on the other issues on appeal; 
however, as indicated below, the issue of an increased rating 
for PTSD was then again remanded in light of recent 
regulatory revisions affecting the claim.    


REMAND

The veteran contends that his service-connected PTSD is more 
severe than presently rated and that he should receive a 
higher rating. Unfortunately, after further review of the 
claims file, the Board finds that an additional remand of 
this matter is warranted even though it will, regrettably, 
further delay a decision on the remaining issue on appeal.

In December 1996, the Board remanded the case for additional 
development of the evidence.  The RO was instructed to 
evaluate the veteran's PTSD claim under the revised rating 
criteria for psychiatric disorders which became effective 
November 7, 1996.  Pursuant to the remand order, the  Board 
notes that in a January 1997 supplemental statement of the 
case (SSOC), the RO evaluated the veteran's service-connected 
PTSD under the rating criteria in effect November 7, 1996.  
Subsequent to the January 1997 SSOC, the veteran submitted 
additional VA outpatient treatment records.  Accordingly, in 
a November 1997 SSOC, the RO evaluated the new evidence under 
the rating criteria for psychiatric disorders in effect prior 
to and subsequent to November 7, 1996.  Subsequent to the 
November 1997 SSOC, the veteran submitted additional VA 
outpatient treatment records and received a VA psychiatric 
examination.  The new evidence was addressed in a August 1998 
SSOC.  However, the Board notes that the RO did not review 
the latest evidence under both the old and new rating 
criteria for psychiatric disorders.  Instead, the evidence 
was rated only under the new rating criteria.  This is 
contrary to due process requirements.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991) (emphasizing that 
when a law or regulations change during the pendency of a 
veteran's appeal, the claim should be considered under both 
the former and revised version, and the version most 
favorable to the veteran applied, absent contrary intent). 

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED  to the RO for the 
following action:

1.  The RO should rate the veteran's PTSD 
based on the evidence submitted 
subsequent to the November 1997 SSOC in 
accordance with the versions of the 
rating criteria for psychiatric disorders 
in effect prior to November 7, 1996, as 
well as that in effect as of November 7, 
1996.  The more favorable result, if any, 
should be applied. 

2.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished an 
appropriate SSOC, and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
applicable time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In Addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




